DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

3.	Claims 10-27 are pending. 

Response to Arguments and Amendments
4.	Applicant’s arguments, see pages 2-3 on remarks, filed 10/30/2020, with respect to the rejection(s) of claim(s) 10-27 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giuseppe Ateniese (US 9967088).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statue) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim (s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 

6.	Claims 10-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16411588. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-27 of instant application and claims 1-9 of copending Application No. 16411588 have the same functionality.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 

7.	Claims 10, 11, 13, 17, 19, 20, 22, 26 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Giuseppe Ateniese (US 9967088), hereinafter Ateniese.

Regarding claim 10:
	Ateniese discloses a system comprising: one or more computers programmed for deleting an item of data from a block of a blockchain by: identifying the block of the blockchain storing the item of data determining, with processing circuitry, to rewrite original data in a selected block of a blockchain with altered data different than the original data previously stored in the selected block; identifying a specific block of the blockchain, the specific block including: a first integrity code and a second integrity code (Ateniese, column 31, [lines 42-52]); deleting the item of data in the identified block, without deleting a first hash value in the identified block, wherein the first hash value is associated with the deleted item of data; and adding metadata to a new block of the blockchain identifying the deleted item of data the rewrite logic 600 may process the key secret, the replacement data, and the original data to determine additional data for which the replacement data and the additional data produce the same integrity output for the integrity code that is produced for the original data (608), using the key secret, the rewrite logic 600 may compute additional data that produces the same hash output as any given original data when combined with replacement data selected by a trusted entity (Ateniese, column 10, [lines 50-64]).

	Regarding claim 11:
	Ateniese discloses  wherein the one or more computers are further programmed for: hashing the metadata to create a second hash value, wherein the second hash value is for the metadata, and adding the second hash value to the new block of the blockchain the algorithm intuition is that for each block to be redacted we computer a collision for the hash of the block with its new content x’, a new chain C’ is created by replacing the original block with its modified counterpart (Ateniese, column 20, [lines 14-20]).

	Regarding claim 13:
	Ateniese discloses wherein the metadata includes a block identifier (ID) of the identified block as a location of the deleted item of data the coding-inconsistency with the second integrity output of the second integrity code is configured to act as a rewrite identifier that marks the blockchain as rewritten (Ateniese, column 35, [lines 44-47]).

	Regarding claim 17:
	Ateniese discloses wherein the metadata includes the first hash value using the key secret, the rewrite logic 600 may compute additional data that produces the same hash output as any given original data when combined with replacement data selected by a trusted entity(Ateniese, column 10, [lines 50-64]). The same hash output is the first hash value. 

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 10.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 11.

Regarding claim 22:
Claim 22 is rejected under the same reason set forth in rejection of claim 13.

	Regarding claim 26:
Claim 26 is rejected under the same reason set forth in rejection of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



8.	Claims 12, 21 are rejected under 35U.S.C 103 as being unpatentable over Giuseppe Ateniese (US 9967088), in view of J.D Bruce (The Mini-Blockchain Scheme, July 2014, Rev 2), hereinafter Bruce.

	Regarding claim 12:
	Ateniese and Bruce disclose wherein the one or more computers are further programmed for writing the metadata and the second hash value to a Merkel tree of the new block in the blockchain proposed database is named the “account tree” because it should have a hash tree structure. Each “account” in the tree has a corresponding hash and acts as a leaf node at the bottom of the tree. Being a hash tree, we can combine the hashes of each account to build a pyramid of hashes and calculate the “master hash” (Bruce, page 4, [lines 31-35]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Ateniese with that of Bruce in order to secures the mini-blockchain and the mini-blockchain secures the account tree.

Regarding claim 21:
Claim 21 is rejected under the same reason set forth in rejection of claim 12.

9.	Claims 14, 23, 16, 25 are rejected under 35U.S.C 103 as being unpatentable over Giuseppe Ateniese (US 9967088), in view of Nitin Parab (US 20160110261), hereinafter Nitin. 

Regarding claim 14:
	Ateniese discloses the additional data may be placed in a field within the blocks that contains data with another identified purpose (Ateniese, column 11, [lines 29-33]), but fails to disclose 

Regarding claim 23:
Claim 23 is rejected under the same reason set forth in rejection of claim 14.

Regarding claim 16:
Ateniese and Nitin discloses wherein the block ID comprises an offset from the new block to the identified block the system 125 may allow for random-based read operations of block in the block store by using arbitrary offset and size reads. Additionally, the system 125 may generate comparisons that include differences between two or more Merkle trees for an object (Nitin, paragraph 74). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Ateniese with that of Nitin in order to determine if a block exists in the block store given a particular hash (e.g., Merkle node).

Regarding claim 25:
Claim 25 is rejected under the same reason set forth in rejection of claim 16.






s 15, 18, 24, 27 are rejected under 35U.S.C 103 as being unpatentable over Giuseppe Ateniese (US 9967088), in view of Rezaur Rahman (US 7243365), hereinafter Rahman.

Regarding claim 15:
Ateniese and Rahman disclose wherein the block lID comprises a universally unique identifier (UTJID) allocated to the identified block. However, Rahman teaches the SDP announcement also includes a Universally Unique Identifier (UUID) as another attribute which uniquely identifies the metadata about to be transmitted to it (Rahman, column 3, [lines 30-35]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Ateniese with that of Rahman in order to identify metadata relating to available programs (Rahman, column 2, [lines 55-57]).

Regarding claim 18:
	Ateniese and Rahman disclose wherein the metadata includes a universally unique identifier (UUID) allocated to the deleted item of data. Rahman teaches the SDP announcement also includes a Universally Unique Identifier (UUID) as another attribute which uniquely identifies the metadata about to be transmitted to it (Rahman, column 3, [lines 30-35]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Ateniese with that of Rahman in order to identify metadata relating to available programs (Rahman, column 2, [lines 55-57]).

Regarding claim 24:
Claim 24 is rejected under the same reason set forth in rejection of claim 15.

Regarding claim 27:
Claim 27 is rejected under the same reason set forth in rejection of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH H LE/             Examiner, Art Unit 2432                                                                                                                                                                                           
/Kevin Bechtel/             Primary Examiner, Art Unit 2491